Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harry Andrew Hild, Jr. (51803) on 11/04/2021.

The application has been amended as follows: 

Claim 1 at lines 7-8 read:
“and at the at least one second ridge structures composed of a same material composition and being a plateau of semiconductor material over a gain region of the laser; and”
And is now to read:
“and multi quantum well layer of the laser, and a dielectric layer is located on the second ridge structure; and”

Claim 6 at lines 3-4 read in part:
“…by said vertical alignment feature.”
And is now to read:
“…by said of the photonics chip which is a vertical alignment feature.”

Claim 8 at line 6 read:
“semiconductor material over a gain region of the laser, wherein the multi quantum well layer”
And is now to read:
“semiconductor material over multi quantum well layer of the laser, and a dielectric layer is located on the second ridge structure, wherein the multi quantum well layer”

Claim 12 at lines 3-4 read in part:
“…by said vertical alignment feature.”

“…by said of the photonics chip which is a vertical alignment feature.”

Claim 13 at line 6 read:
“a plateau of semiconductor material over a gain region of the laser, the multi quantum well”
And is now to read:
“a plateau of semiconductor material over multi quantum well layer of the laser, and a dielectric layer is located on the second ridge structure, the multi quantum well”

Claim 13 at line 12 read in part:
“…chip, the alignment feature”
And is now to read:
“…chip, the alignment feature of the photonics chip”

Claim 20 read in part:
“…alignment feature is facetted.”
And is now to read:
“…alignment feature of the photonics chip is facetted.”



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the amending of claims 1, 8 and 13.
Response to Arguments
	The Examiner acknowledges the Applicant arguments of 09/24/2021.
	Although the Examiner does not agree with the entirety of the arguments presented, the claim amendments (including those of the above stated Examiner’s amendment) are agreed to overcome the art.
Double Patenting
	The previous double patenting rejection is withdrawn in view of the current amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 13 outline methods and a device which use alignment features found on a laser chip and on a photonics chip to be brought together to bond the devices. The claims outline the use of a ridge laser with a multiple quantum well and alignment features of at least one additional ridge in part forming a cavity on the laser chip, the multiple quantum well extending laterally from the laser to the alignment features. The photonics chip has an alignment feature which matches up to the cavity formed by using the alignment ridge on the laser chip, the alignment feature making contact with the multiple quantum well layer. The claims further specify the ridges are of semiconductor material formed over the multi quantum well layer and the second ridge has a layer of dielectric thereon. The prior art of record was taught to have similar alignment structures for bonding lasers to photonic chips, but lacked detail with respect to the alignment feature from the chip contacting the multiple quantum well layer while at the same time the multiple quantum well layer is found beneath the ridges while the second ridge has a layer of dielectric thereon. Additional art of US 6933536 and 5721797 is noted as being closely related but lack the details outlined above. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828